In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 19-651V
                                      Filed: October 7, 2020
                                          UNPUBLISHED


    SHELLEY HAYNES on behalf of E.H.,                             Special Master Horner
    a minor,

                          Petitioner,                             Petitioner’s Motion for Decision
    v.                                                            Dismissing Petition; Tdap
                                                                  Vaccine; Encephalopathy
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                         Respondent.


Shealene Priscilla Mancuso, Muller Brazil, LLP, Dresher, PA, for petitioner.
Voris Edward Johnson, U.S. Department of Justice, Washington, DC, for respondent.

                                                DECISION1

        On May 2, 2019, petitioner filed a claim on behalf of her minor child under the
National Childhood Vaccine Injury Act, 42 U.S.C. § 300aa-10-34 (2012), alleging that
her child suffered “encephalopathy resulting from the adverse effects of the tetanus,
diphtheria, and pertussis (“TDAP”) vaccination,” received on November 9, 2016. (ECF
No. 1.) On January 16, 2020, respondent filed his Rule 4 report, recommending against
compensation. (ECF No. 21.)

        On October 6, 2020, petitioner filed a Motion for a Decision Dismissing his
Petition.2 (ECF No. 29.) Petitioner indicated that her “investigation of the facts and
science by a number of experts has demonstrated to petitioner that she will be unable to
prove that she is entitled to compensation in the vaccine program,” and that “to proceed
further would be unreasonable and would waste the resources of the Court, the

1
  Because this decision contains a reasoned explanation for the special master’s action in this case, it will
be posted on the United States Court of Federal Claims’ website in accordance with the E-Government
Act of 2002. See 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
Internet. In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact
medical or other information the disclosure of which would constitute an unwarranted invasion of privacy.
If the special master, upon review, agrees that the identified material fits within this definition, it will be
redacted from public access.
2
    Petitioner confirmed in this motion that respondent does not oppose the motion. (ECF No. 29, p. 2).
respondent and Vaccine Program.” (Id. at 1.) Petitioner further stated that “[p]etitioner
understands that a decision by the Special Master dismissing her petition will result in a
judgment against her. She has been advised that such a judgment will end all of his
rights in the Vaccine Program,” and that “[p]etitioner understands that she may apply for
costs she has incurred once her claim is dismissed and judgment is entered against
her.” (Id. at 1.)

        To receive compensation in the Vaccine Program, petitioner must prove either
(1) that he suffered a “Table Injury” – i.e., an injury falling within the Vaccine Injury Table
– corresponding to a covered vaccine, or (2) that she suffered an injury that was
actually caused by a covered vaccine. See §§ 13(a)(1)(A) and 11(c)(1). To satisfy her
burden of proving causation in fact, petitioner must show by preponderant evidence: “(1)
a medical theory causally connecting the vaccination and the injury; (2) a logical
sequence of cause and effect showing that the vaccination was the reason for the
injury; and (3) a showing of a proximate temporal relationship between vaccination and
injury.” Althen v. Sec’y of Health & Human Servs., 418 F.3d 1274, 1278 (Fed. Cir.
2005). The Vaccine Act, 42 U.S.C. § 300aa-13(a)(1), prohibits the undersigned from
ruling for petitioner based solely on her allegations unsubstantiated by medical records
or medical opinion.

       E.H.’s medical records do not support petitioner’s allegations by a
preponderance of the evidence and she did not file a medical opinion from an expert in
support of her allegations. Accordingly, the undersigned GRANTS petitioner’s Motion
for Decision Dismissing Petition and DISMISSES this petition for failure to establish a
prima facie case of entitlement to compensation.

                                           CONCLUSION

      This case is now DISMISSED. The clerk of the court is directed to enter
judgment in accordance with this decision.3


IT IS SO ORDERED.

                                                                  s/Daniel T. Horner
                                                                  Daniel T. Horner
                                                                  Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.

                                                   2